DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of the use of legal phraseology such as “comprising.”  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-14 recites the limitation "the clamp" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruth (U.S. 2013/0020123).
As for Claim 1, Ruth discloses a device comprising one or more sections (105 and 110) having an exterior low friction material (see para [0031 and 0036]) and a high friction interior surface (see para [0031 and 0036]) with a geometry that corresponds to an exterior surface of the attached cable or tubing (see Fig. 4), and an exterior band around the device (Applicant recitation is only drawn to the device and not the combination of the device an exterior band).
2. The device of claim 1 wherein the device is a clamp and the exterior low friction material comprises an ultra-high molecular weight polyethene (see para [0031]).
3. The device of claim 1 wherein the device is a clamp and the exterior low friction material comprises at least one of a polyamide, acetal, polyphenylene sulfide, polyphthalamide, epoxy, or polyester (see para [0031]).
4. The device of claim 3 wherein the exterior low friction material further comprises a functional fluoropolymer (see para [0031]).
5. The device of claim 3 wherein the exterior low friction material further comprises a friction reducing filler such as graphite or molybdenum disulfide (see para [0031]).
7. The device of claim 1 wherein the device is a clamp and the exterior low friction material comprises combinations of fluorocarbons and thermoset or thermoplastic materials (see para [0031]).

9. The device of claim 8 wherein the cylindrical exterior surface geometry includes a plurality of axial grooves (200 and 205) positioned around the exterior surface geometry.
10. The device of claim 1 further comprising a co-molded inner gripping layer (160) positioned on the high friction interior surface (see para [0036]). 
11. The device of claim 10 wherein the inner gripping layer is a high friction material such as rubber, sand or polyurethane (see para [0031 and 0036]).
12. The device of claim 1 wherein the clamp includes at least one exterior circumferential groove (200/205) for receipt of the band.
13. The device of claim 1 wherein the clamp includes an exterior cut-out portion (200/205) to accommodate a band installation tool. 
14. The device of claim 1 wherein the clamp includes a plurality of axial grooves on the high friction interior surface for passage of drilling fluid through the clamp (see para [0036]). 
As for Claim 15, Ruth discloses a clamp (100) comprising a two piece polymer clamp (105 and 110) having a low friction outer surface (see para [0031 and 0036]) having a larger outside profile than the casing string and the attached cable or tubing and a high friction elastomeric interior surface (see para [0031 and 0036]) with a geometry that corresponds to an exterior surface of the casing string and the attached cable or tubing (see Figs. 3 and 4).
16. The clamp of claim 15 wherein the clamp comprises at least one of an ultra- high molecular weight polyethene, a polyamide, acetal, polyphenylene sulfide, polylphthalamide, expoxy, polyester or function fluoropolymer (see para [0031 and 0036]).
17. The clamp of claim 16 further comprising at least one of a friction reducing filler (see para [0031 and 0036]), glass spheres or fibers.

19. The clamp of claim 15 further comprising a band, a hinged internal cage or fasteners (115 and 120) to secure the clamp to the tubular casing string.
20. The clamp of claim 19 wherein the clamp includes at least one exterior circumferential groove (200/205) for receipt of the band.
As for Claim 21, discloses a one piece clamp  having an integral hinge (see para [0037]) to allow flexing of the clamp during installation on the tubular casing string, the clamp having a hard exterior portion and a soft gripping interior portion to conform tightly around the cable or tubing (see para [0031 and 0036]).
22. The clamp of claim 21, wherein the hard exterior portion and the soft gripping interior portion are of plastic material of different hardnesses (see para [0031 and 0036]).
23. The clamp of claim 21, further comprising a band around the hard exterior portion for securing the clamp around the smaller diameter cable or tubing and the tubular casing string (see para [0031 and 0036]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ruth (U.S. 2013/0020123).
Ruth discloses the device comprising an exterior low friction material (see para [0031 and 0036]) but dint explicitly recite wherein the exterior low friction material further comprises glass spheres or fibers. 
In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/DAVID M UPCHURCH/Examiner, Art Unit 3677